Citation Nr: 1435572	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  05-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability (other than sensorineural hearing loss and tinnitus), to include otitis media and otitis externa.

2.  Entitlement to service connection for a left leg disability, to include atherosclerotic disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2003 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

A Travel Board hearing was held at the RO in June 2007 before the undersigned and a copy of the hearing transcript has been added to the record.

The above issues were remanded by the Board for additional development in November 2007.  The matter again is before the Board.

Following the Board's remand, in May 2012 and June 2012 rating decisions the RO granted entitlement to service connection for bilateral hearing loss and tinnitus, respectively.  Such decisions represented complete grants with respect to those aspects of the bilateral ear disability issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue has been recharacterized as above.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral ear disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral ear disability was not incurred in and is not otherwise related to service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's bilateral ear claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The RO provided the Veteran with letters in August 2004, June 2007, and January 2008 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and, through questioning, the element(s) of the claims that were lacking to substantiate the claims for benefits.  Of note, due to the Veteran's testimony during the hearing, his claim was remanded for additional evidence.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained from multiple providers, to the extent possible.  In that regard, the November 2007 Board remand directed that records from the San Juan Hospital be sought and associated with the claims file.  In response to a January 2008 letter from the RO, the Veteran provided private treatment records from that facility.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided multiple VA ear examination in May 2012 and a June 2012 VA medical opinion.  The May 2012 VA examination reports focused exclusively on the Veteran's bilateral sensorineural hearing loss and tinnitus, which are not on appeal.  The June 2012 VA medical opinion provider, by contrast, concluded that the Veteran did not have a current bilateral ear disability, specifically otitis media or otitis externa.  The decision was based on a review of the entire record and included a thorough rationale for the conclusions provided.  Based on the foregoing, the Board finds the June 2012 VA medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of private treatment records and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its November 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because an organic disease of the nervous system regarding the bilateral ears was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a bilateral ear disability as a result of his military service.  Specifically, the Veteran contends that he has a current ear disability related to an incident when he flew across the country and he suffered from ear pain, as if there was air inside his head and ears.

The Veteran's service treatment records indicate that in June 1976 he was treated for otitis externa and otitis media in the right ear.  Later that same day, the Veteran returned to report that the pain was getting worse.  The temporal membrane appeared to be grossly infected and medication management was continued.  The diagnosis was continued several days later and his left ear was noted to have a moderate amount of wax and to be slightly painful.  The Veteran's June 1977 physical examination at separation was normal for the ears.  

After service, the Veteran's VA treatment records indicate complaints of ear pain from approximately October 2002.  In December 2002, the Veteran was diagnosed with otitis externa.  

The Veteran was afforded a VA examination for his ears in May 2012.  The examiner noted diagnoses of bilateral sensorineural hearing loss and fitting and adjustment of hearing aid.  The examiner noted review of the claims file and prior diagnoses of otitis media and otitis externa.  The Veteran had served as an aviation administrator during service.  The Veteran stated that he used ear plugs and ear protection in service, but still was exposed to noise.  He also described having an earache in 1975 after a plane in which he was riding descended too quickly.  His symptoms included serous discharge, itching, and hearing impairment and/or tinnitus.  After reviewing the claims file and medical literature and conducting an interview with and examination of the Veteran, the examiner concluded that the current claimed bilateral ear disability to include otitis media was at least as likely as not caused by or related to his treatment for otitis media in service.  The rationale, however, focused exclusively on the Veteran's sensorineural hearing loss (for which he is already service connected).

Later in May 2012, the Veteran was afforded a VA audio examination that focused exclusively on hearing loss and tinnitus (both of which are now service connected disabilities).

Finally, in June 2012 the RO obtained a VA medical opinion regarding the Veteran's other ear problems.  The reviewing physician noted review of the claims file and VA treatment records at the VA ear, nose, and throat clinic.  The examiner discussed the Veteran's in-service diagnoses of otitis media and otitis externa, but that in multiple August 2007 treatment records there was no evidence of otitis media or otitis externa.  Moreover, during the first May 2012 VA examination tympanic membranes and ear canals were normal.  The physician again noted the Veteran's history of otitis media and otitis externa in service, but that findings in 2007 and 2012 were normal and showed no evidence of otitis media or otitis externa.  As such, the physician concluded that it was at least as likely as not that otitis media and otitis externa were secondary to military service; however, both conditions had completely subsided and there was no present evidence of any type of ear infection.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a bilateral ear disability (other than sensorineural hearing loss and tinnitus) that was incurred in or is otherwise related to military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his bilateral ear claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current chronic bilateral ear disability (again, other than sensorineural hearing loss and tinnitus) during any period of his appeal.  In reaching that conclusion, the Board acknowledges that the Veteran was diagnosed with otitis externa in December 2002, several months prior to filing the instant claim.  The medical evidence, however, indicates that this condition was not chronic in nature and fully resolved.  Indeed, as noted above, the June 2012 VA examiner specifically considered the Veteran's history of otitis media and otitis externa, but concluded that these problems had fully resolved and that there was no current disability, as demonstrated by 2007 and 2012 examinations and treatment records.    

The Board has considered the Veteran's assertions that his current bilateral ear problems are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing ear pain in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of bilateral ear pain to a specific diagnosis of the ears, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the June 2012 VA physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As there is no competent evidence of a current bilateral ear disability (other than sensorineural hearing loss and tinnitus), the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, multiple VA examiners and other treating professionals have considered the Veteran's claims, but have concluded that there is no evidence of a current bilateral ear disability, to including otitis media and otitis externa.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral ear disability (other than sensorineural hearing loss and tinnitus), to include otitis media and otitis externa, is denied.


REMAND

As to the Veteran's left leg claim, the Board concludes that another remand is required.  In that regard, the Veteran was afforded a VA examination for his left leg in May 2012.  The examiner noted that the Veteran had been diagnosed with atherosclerotic disease of the lower extremities in 2004.  In addition, a VA treatment record in the Veteran's Virtual VA electronic claims file, from May 2010, indicated that the diagnosis of atherosclerotic disease of the lower extremities was made in January 2005.  Such VA treatment records are not of record.  As such, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from all appropriate VA medical facilities for treatment received from August 2004 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above is complete and after undertaking any additional development deemed necessary, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


